                Case 19-11739-LSS             Doc 448       Filed 10/24/19         Page 1 of 21




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           Chapter 11
In re:
                                                           Case No. 19-11739 (LSS)
iPic-Gold Class Entertainment, LLC, et al.,^
                                                           (Jointly Administered)
                          Debtors.
                                                          Related to Docket No. 104


   OBJECTION OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
 DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE SALE OF
   THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, AND
 ENCUMBRANCES; AND (B) APPROVING THE ASSUMPTION AND ASSIGNMENT
   OR REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         The Official Committee of Unsecured Creditors (the “Committee”), by its undersigned

counsel, hereby objects to the Motion for Entry of Order (A) Approving the Sale of the Debtors ’

Assets Free and Clear of All Claims, Liens, and Encumbranees; and (B) Approving the

Assumption and Assignment or Rejection ofExecutory Contracts and Unexpired Leases [Docket

No. 104] (the “Sale Motion”).^ In support of this Objection, the Committee relies on the

Declaration of Phillip Preis (the “Preis Declaration”) attached hereto and incorporated herein as

Exhibit A.       In further support of this Objection, the Committee respectfully represents as

follows:




' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment, Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold-
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

^ Capitalized terms used, but not defined, shall have the meaning ascribed to them in the Sale Motion.



60022/0001-17945486v3
                Case 19-11739-LSS           Doc 448       Filed 10/24/19       Page 2 of 21



                                   PRELIMINARY STATEMENT^

         1.       On October 17, 2019, the Debtors conducted an auction for the sale of

substantially all of their assets. The participants were the RSA (the purported senior secured

lender and insider) and Cinemex, a strategic bidder with successful theater operations in Mexico

and elsewhere, including the U.S. After hours of contract negotiations prior to going on the

record, the Cinemex bid was finalized, and the RSA was asked to bid against that contract. The

Cinemex contract committed to take 8 of the 16 open theater locations, associated transferable

liquor licenses, 6 of the 9 leases under development or construction, and opportunities in Saudi

Arabia. The liquor licenses for open theatres, the 9 leases for unopened theaters, and the Saudi

Arabia opportunities are unencumbered.             The RSA’s responsive bid proposed to take the

unencumbered transferable liquor licenses, but intentionally failed to commit to take any of the

unencumbered leases, which only would have value if purchased as part of a larger transaction

involving new iPic locations. Indeed, the Debtors intend to reject any leases not assumed by a

purchaser. The RSA bid in this way to ensure that the unsecured creditors would be left holding

the bag at the conclusion of the sale, fully understanding the risk of doing so based on statements

made on the record at the auction by the Committee that it would be supporting the bid of

Cinemex based on the way RSA structured its bid.

         2.       The RSA is collectively the largest common shareholder of Inc.,'* the publicly-

traded parent company in the Debtors’ enterprise that was formed to achieve what was ultimately

a failed IPO in 2018 which in part led to bankruptcy. Prior to the IPO, the RSA had an official

iPic board designee, and the RSA had extensive veto power over any major iPic decisions - even


^ Capitalized terms not defined in this Preliminary Statement have the meaning ascribed to them in the sections
below.

 As of the Petition Date, Village Roadshow Attractions USA Inc. held the same number of shares as the RSA.



60022/0001-I7945486v3
                Case 19-11739-LSS       Doc 448     Filed 10/24/19     Page 3 of 21



ones the board approved. The RSA’s prior formal designee remained on the new Ine. board after

the IPO. For a variety of reasons, the RSA is an insider of the Debtors. Therefore, the Debtors’

deeision to sell to the RSA should not be afforded business judgment proteetion and must be

examined under a heightened scrutiny standard.

         3.       But even if the business judgment standard applied (which it does not), the

Cinemex bid would still be the best bid. The Cinemex Bid will result in a lower claims pool and

will result in a hieher return of unencumbered cash to the estate for payment of claims.

Moreover, the Cinemex Bid results in less execution risk, as the RSA has failed to disclose its

eventual operator to the parties or their eventual new landlords. For these reasons, the Court

should find that the Cinemex Bid is the highest and best bid.

                                       RELEVANT FACTS

  A.     The RSA’s Investment in iPic

         4.       In 2010, the RSA decided to team up with Hamid Hashemi to expand Mr.

Hashemi’s single luxury movie theater location dubbed “iPic” to other United States locations.

Mr. Hashemi was introduced to the RSA by another luxury theater group, in which the RSA

made a failed investment in 2007 known as “Gold-Class Cinemas.” The Gold-Class Cinemas

concept was successful in Australia, but for a variety of reasons, it did not take off in the U.S. as

planned, expanding only to six locations by 2010 and sustaining massive losses. The original

idea was to have at least 30 locations across America.

         5.       The Gold-Class Cinema group, needing an exit plan, pitched to the RSA that Mr.

Hashemi could take over operations of the six locations, convert them to iPics like his single

theater in Milwaukee, and expand to other U.S. locations. The RSA ultimately agreed to invest

in Mr. Hashemi and iPic to salvage its prior failed investment with the Australian-based luxury

theater operator, taking a collective 30% equity interest in a newly-formed operating entity.


60022/0001-I7945486v3
                Case 19-11739-LSS              Doc 448        Filed 10/24/19          Page 4 of 21



Debtor iPic Gold-Class Entertainment, LLC                              In addition to taking equity in iPic, the

RSA negotiated operating agreement provisions that would give the RSA a board seat with iPic.

         6.       Despite having a minority position on the board and a minority equity position,

the RSA demanded almost full control of the company. Namely, the RSA required an operating

agreement giving the RSA veto rights over virtually every major decision of the company or

board outside the ordinary course of business for so long as the RSA held equity in iPic. For all

of this, the RSA paid no capital into iPic on account of its equity interest, at least on the surface.

Instead, the RSA and the Australian operator crafted a mechanism for tax purposes that would

have the RSA agree to “waive” what were worthless amounts owed by the Gold-Class Cinemas

operating company’s owner in exchange for its 30% equity in iPic. Just like the Gold-Class deal

in 2007, the RSA actually capitalized its equity through a series of disguised “loans,” while the

other equity holders were required to make equity capital contributions; all the while, the RSA’s

equity was not diluted when other equity holders were required to answer capital calls that the

RSA answered with so-called “loans.”

  B.     iPic’s Financial Woes and Decision to Go Public

         7.       Ultimately, Mr. Hashemi did not turn out to be a better operator than the Gold

Class Cinema group as the RSA had hoped. Over the years, the iPic theaters struggled mightily

due to mounting real estate obligations and other financial missteps. Like the Gold-Class group,

Mr. Hashemi’s plan was to expand operations to a level that would render operations profitable,

but iPic ultimately had only 16 open locations as of the filing of these bankruptcy cases.

Through an aggressive real estate strategy, iPic, led by Mr. Hashemi, decided to enter into leases

for 9 other theatre locations, all of which remain unopened today. The RSA eventually decided


^ “iPic,” as used herein, refers to the operating LLC, the enterprise, and brand generally, as applicable.



60022/0001-17945486v3
                Case 19-11739-LSS       Doc 448       Filed 10/24/19   Page 5 of 21



that Mr. Hashemi was also not the right person to operate the RSA’s luxury theater venture and

informed Mr. Hashemi in approximately early 2019 that alternative plans needed to be explored.

         8.       In the meantime, Mr. Hashemi had been searching for other sources of capital and

eventually decided to attempt an initial public offering (“IPO”), which occurred in February

2018. The RSA, which had its own designee on the iPic board, approved the IPO. At the time of

the IPO, the RSA was owed approximately $200 million on its investments, disguised as “loans.”

iPic expected to raise $50 million in the IPO, but that goal was a pipe dream that was destined to

fail from the start, in part due to the RSA’s smothering so-called “secured” position and

unwillingness to restructure it to incentivize other institutional investors to participate.

Predictably, the IPO was dead on arrival and raised far less the amount anticipated

(approximately $17 million), while in the meantime strapping the enterprise with the additional

burdens of a publicly-traded company (e.g., reporting obligations).

  C.     The Restructuring of iPic

         9.       As part of the IPO, the enterprise was necessarily restructured.    Debtor iPic

Entertainment, Inc. (“Inc.”) was formed to act as the ultimate parent company and the entity that

was publicly traded on NASDAQ. Inc. now wholly-owns and manages Debtor iPic Gold Class

Holdings, LLC (“Holdings”), which in turn now wholly owns and manages iPic, the operating

entity formed in 2010. The equity that the RSA and others formerly held in iPic was ultimately

moved up to the Inc. level. Inc. has shares of Class A and Class B common stock outstanding,

which vote collectively on all matters except those prohibited by law.         The board, which

formally governed iPic (the operating LLC), was moved up to the newly formed Inc. level. The

board of iPic ceased to exist after the IPO restructuring.

         10.      As part of the restructuring required by the IPO, the RSA no longer had a formal

board designee, because Inc. would now elect directors at an annual meeting and pursuant to

                                                  5
60022/0001-17945486v3
                 Case 19-11739-LSS      Doc 448    Filed 10/24/19    Page 6 of 21




Inc.’s newly-created bylaws and eertificate of ineorporation. Significantly, however, the RSA’s

formal iPic designee, George Philip at the time, was appointed to the Inc. board. Mr. Philip also

served on another board for the RS A.

           11.    While Mr. Philip was no longer the RSA’s official board designee, upon

information and belief, he eontinued to serve as a hoard member for Inc. after the IPO. As of the

Petition Date, the RSA colleetively held over 24 pereent of the shares of Inc. common stock. See

Case No. 19-11737, Doeket No. 1 (Inc. petition), at pp. 29 and 47 (showing that the ERSA owns

7.9739 percent and TRSA owns 16.1895 percent of Inc. shares). The Committee is not aware of

any change in the RSA’s ownership of Inc.          The Committee inquired from the RSA for

eonfirmation of this faet prior to filing this Objection, and the RSA ignored the Committee’s

request.

  D.     The Bankruptcy Filings

           12.    After the disastrous IPO, in approximately late 2018, the RSA decided to force

the Debtors to engage in a “valuation” proeess. In the meantime, Mr. Hashemi was attempting to

find other investors after the failed IPO. Those investors did not materialize, and the RSA

remained unwilling to restructure any portion of its so-ealled debt to convertible notes or other

equity instrument to incentivize new money to be invested by third parties. The RSA also began

to tighten restrietions on use of cash and demand that the Debtors use funds to hire professionals

such as RSA’s eventual finaneial advisor, as opposed to using those funds for operations. Given

these restrictions, and the RSA’s refusal to engage in diseussions with other investors, the

Debtors coneluded that they had no ehoice but to cede to the RSA’s demand to undertake a sale

process.

           13.    On August 5, 2019 (the “Petition Date”), eaeh of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. On August 14, 2019, the Office of


60022/0001-17945486v3
                Case 19-11739-LSS        Doc 448     Filed 10/24/19    Page 7 of 21



the United States Trustee for Region 3 appointed a five-member Committee consisting of;

(i) Mary Ryan, Class Action Representative, (ii) Superl Sequoia Limited, (iii) SDQ Fee, LLC,

(iv) Regency Centers, L.P., and (v) Brookfield Property REIT, Inc. See Docket No. 96.

  E.     The DIP Motion and Final DIP Order

         14.       On the Petition Date, the Debtors filed the Motion for Interim and Final Orders:

(A) Authorizing Debtors in Possession to (i) Obtain Postpetition Financing Pursuant to 11

U.S.C. §§ 105, 362, 363, and 364; (ii) Grant Liens and Superiority Claims to Postpetition

Lenders Pursuant to 11 U.S.C. §§ 364; (iii) Use Cash Collateral; and (iv) Provide Adequate

Protection to Prepetition Credit Parties (B) Modifying Automatic Stay Pursuant to 11 U.S.C.

§§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to Bankruptcy Rules

4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Docket No. 15] (the “DIP Motion”).

         15.       The DIP Motion sought authority for the Debtors (excluding Inc., which was not a

pre-petition “borrower”) to borrow up to $16 million. After two interim hearings and a lengthy

final hearing, the Court entered the Final Order; (A) Authorizing Debtors in Possession to

(i) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364; (ii) Grant

Liens and Superiority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §§ 364; (iii) Use

Cash Collateral; and (iv) Provide Adequate Protection to Prepetition Credit Parties

(B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§361, 362, 363, and 364 [Docket No.

322] (the “Final DIP Order”].

         16.       In ruling on the DIP Motion, the Court found, among other things, that (i) any

adequate protection lien on Unencumbered Property (defined below) was expressly limited to

proving diminution on account of its prepetition claims; (ii) the RSA can only seek recovery on

its DIP loan liens against the Unencumbered Property and proceeds thereof in the event the DIP




60022/0001-17945486v3
                   Case 19-11739-LSS       Doc 448     Filed 10/24/19    Page 8 of 21



Collateral is insufficient to satisfy the DIP Loans in full; and (iii) the RSA was not entitled to

waivers of the section 506(c) surcharge or section 552(b) equities of the case provision.

         17.        The Unencumbered Property includes the following:

               •    the Debtors’ liquor licenses;
               •    leases for certain theaters under construction located in (i) Atlanta, Georgia and
                    (ii) Irvine, California;
               •    new theater property leases under development (but not yet under construction)
                    located in (i) Norwalk, Connecticut; (ii) Fort Lauderdale, Florida; (iii) Sunrise,
                    Florida; (iv) Frisco, Texas, (v) Hicksville, New York; (vi) McLean Virginia; (vii)
                    Kirkland, Washington;
               •    the Debtors’ current office lease located in Boca Raton, Florida, another planned
                    office lease in Delray Beach, Florida;
               •    Saudi Arabia development opportunities; and
               •    commercial tort claims (including the AMC Claim, Avoidance Actions, any
                    claims against directors and officers, and the proceeds of the foregoing).

         18.        The Final DIP Order provided for a period to challenge the RSA’s prepetition

“liens and claims” through October 14, 2019, the sixtieth (60th) day post-Committee formation.

The RSA and the Committee originally agreed to extend the challenge deadline through October

22, 2019, and subsequently agreed to extend the challenge deadline through November 4, 2019.

  F.     The Sale Motion and Auction

         19.        The day after the Committee was formed, on August 15, 2019, the Debtors filed

the Sale Motion. On September 13, 2019, at the same hearing as the final hearing on the DIP

Motion, the Court approved bidding procedures and subsequently entered the Order (A)

Approving Bidding Procedures for the Sale of Substantially All Assets of the Debtors; (B)

Approving Procedures for the Assumption and Assignment of Executory Contracts and

Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and (D) Granting Related

Relief (the “Bidding Procedures Order”) [Docket No. 273].

         20.        The Bidding Procedures Order established October 11, 2019, at 4:00 p.m.

(Eastern Time) (the “Bid Deadline”! for all Potential Bidders to submit a Qualified Bid (as



60022/0001-17945486v3
                Case 19-11739-LSS       Doc 448    Filed 10/24/19      Page 9 of 21



defined in the Bidding Procedures Order). Cinemex Holdings USA, Inc. (“Cinemex”) submitted

a Qualified Bid before the Bid Deadline. The RSA was deemed a qualified bidder pursuant to

the Bidding Procedures Order and ultimately submitted a bid.

         21.      On October 17, 2019, the Debtors conducted an auction for the Debtors’ assets

that spanned into the next day. At the conclusion of the auction, the Debtors declared the RSA

as the successful bidder with the highest or otherwise best Bid of a credit bid of $56 million

(valued at $50.85 million after deductions) (the “RSA Bid”). Cinemex was declared as the

Backup Bidder with a backup cash bid of $48.8 million (the “Cinemex Bid”). The Committee

reserved its rights on the record and indicated that the Committee supported the Cinemex Bid as

the highest and best. The RSA fully understood, based on statements on the record at the

auction, that the structure of its bid, intentionally designed to leave the unsecured creditors with

nothing, would draw an objection from the Committee as to which bid was highest and best.

         22.      Each bid committed to take 8 of the 16 open (and encumbered) theater locations

and certain associated, unencumbered, transferable liquor licenses. The RSA Bid contained an

option to take six more open location leases and the Boca Raton office lease, which is month-to-

month. The RSA Bid did not ascribe any portion of the purchase price in its bid to the Boca

Raton lease.

         23.      The key economic distinctions between the bids are: (i) the Cinemex Bid

committed to assume 6 of the 9 unencumbered theater leases and allocated a purchase price of

$600,000 ($100,000 per lease) to those leases (and the Saudi Arabia opportunity), while the RSA

Bid, of course, did not commit to take any of the unencumbered theater leases so as to avoid

paying the estates for those assets; (ii) the RSA Bid was valued approximately $2 million higher

than the Cinemex Bid, meaning that the RSA’s unsecured deficiency claim would be marginally




60022/0001-17945486v3
               Case 19-11739-LSS        Doc 448        Filed 10/24/19   Page 10 of 21



higher under the Cinemex Bid; and (iii) the fee to PJ Solomon is $750,000 lower under the RSA

bid, meaning that the RSA defieiency claim would increase by that amount in the event the

Cinemex bid is selected. Both bids seek to take certain unencumbered liquor licenses associated

with the 8 open locations, which were not allocated a value under either bid at the auction.

Neither bid took the anticipated new Delray office lease, the Avoidance Actions, or commercial

tort claims or their proceeds, all of which would remain with the estates for distribution to

creditors notwithstanding which bid is ultimately selected as the highest and best.

         24.      Mr. Preis of Dundon Advisers, LLC, the Committee’s financial advisor, prepared

an analysis of the two bids. See Preis Dec., Exhibit 1. The purpose of this analysis is to show

the projected unsecured creditor claims pool and the unencumbered cash that would be paid to

the estates under each bid (i.e., to isolate the two economic differences between the bids). Mr.

Preis’s analysis, with the assumptions described therein, shows that the Cinemex Bid is superior

to the RSA Bid economically, because it would result in a lower creditor pool and more

unencumbered cash coming into the estate. Mr. Preis did not attempt to conduct a waterfall

analysis, because there is too much uncertainty at this point as to how administrative and priority

claims would be paid (as discussed below, the Committee submits that the RSA should be

required to pay them as a condition to approval of a sale to either bidder, for the benefit of the

RSA, a clear insider that was a full participant in the cause of this bankruptcy).

                                           ARGUMENT

         A.       The Proposed Sale to the RSA is Subject to Hei2htened Scrutiny.

         40.        Prior to analyzing which bid is highest and best, the Court must determine the

appropriate standard applicable to the Sale Motion. Ordinarily, a sale motion would be subject

to a debtor’s business judgment; however, when the sale is to an insider, the standard of review

is significantly heightened. See, e.g., Crown Vill. Farm, LLC v. Arl. L.L.C. (In re Crown Vill.

                                                  10
60022/0001-I7945486v3
               Case 19-11739-LSS        Doc 448      Filed 10/24/19      Page 11 of 21



Farm, LLC), 415 B.R. 86, 93 (Bankr. D. Del. 2009) (holding that “[t]he sale process will be

under the close scrutiny of the Court as required where the stalking horse is an insider”); Shuck

V. Seminole Oil & Gas Corp. (In re Seminole Oil & Gas Corp.), No. 91-1636 (HEW), 1992 WL

110720, at *6 (4th Cir. May 22, 1992) (“[TJransactions involving insiders should be closely

scrutinized”) (quoting Harman v. First Am. Rank (In re Jeffrey Bigelow Design Grp., Inc.), 956

F.2d 479, 484 (4th Cir. 1992)).        In re Innkeepers USA Trust, 442 B.R. 227, 231 (Bankr.

S.D.N.Y. 2010) (denying debtor’s motion to assume restructuring support agreement and stating

that the “heightened scrutiny” standard closely examines transactions involving insiders).

         40.        The RSA is an insider for multiple independent reasons. First, the RSA is a

statutory insider by virtue of its status as an affiliate of Inc., which in turn indirectly wholly

owns iPic and iPic’s subsidiaries. The definition of an “insider” under the Bankruptcy Code

includes an “affiliate or insider of an affiliate [of the debtor] as if such affiliate were the debtor.”

11 U.S.C. § 101(31)(E). The Bankruptcy Code defines “affiliate” as an entity that directly or

indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding

voting securities of the debtor.     11 U.S.C. § 101(2). The term “entity” includes government

units, such as the RSA. 11 U.S.C. § 101(15). The RSA, comprised of the ERSA and TRSA, is

a government unit that owns approximately 24 percent of Debtor Inc.’s voting shares. See Case

No. 19-11737, Docket No. 1.

         41.        Given the RSA’s long history with the Debtors - behaving as one entity at every

step, including in these bankruptcy cases and at the auction - the Court should aggregate ERSA

and TRSA’s ownership of Inc. when analyzing whether the RSA is an affiliate of Inc. See UVAS

Farming Corp. v. Laviana Invs., N.V. (In re UVAS Farming Corp.), 89 B.R. 889, 891 (Bankr.

D.N.M. 1988) (treating a group of minority shareholders as one for purposes of the 20%



                                                   11
60022/0001-17945486v3
               Case 19-11739-LSS         Doc 448     Filed 10/24/19     Page 12 of 21



calculation under section 101(2)(A) of the Bankruptcy Code). So too here, the Court should find

that the RSA’s collective 24% voting ownership of Inc. makes the RSA its affiliate, and,

therefore, statutory insider.

         42.        Second, the RSA is a statutory insider because Mr. Philip, who was the RSA’s

formal designee {i.e., agent) on the iPic board when the IPO was approved, remains on Inc.’s

board, upon information and belief Of course, directors of a debtor are statutory insiders.

11 U.S.C. 101(3l)(B)(i). Although he may no longer technically be considered RSA’s formal

“designee” because of the IPO, Mr. Philip undoubtedly remains the RSA’s board member, upon

information and belief, in everything but formal title. To find otherwise would raise form over

substance.

         43.        Third, to the extent the RSA is not a statutory insider, which it is, the RSA is a

non-statutory insider. “[I]n light of Congress' use of the term ‘includes' in § 101(31), courts

have identified a category of ereditors, sometimes called ‘non-statutory insiders,’ who fall within

the definition but outside of any of the enumerated categories.” Schubert v. Lucent Techs. (In re

Winstar Commc'ns, Inc.), 554 F.3d 382, 395 (3d Cir. 2009) (citing Anstine v. Carl Zeiss Meditec

AG (In re US. Med., Inc.), 531 F.3d 1272, 1276 (10th Cir. 2008)). A non-statutory insider does

not fall neatly within any express statutory category, but rather maintains a close relationship

with the debtor such that his or her conduct is made subject to closer scrutiny than those dealing

at arm’s length with the debtor. See Rupp v. United Sec. Bank (In re Kunz), 489 F.3d 1072, 1079

(10th Cir. 2007) (citations omitted). The Third Circuit has held that the proposition of control is

unnecessary for a finding of non-statutory insider status (though the RSA did in fact have

substantial control over iPic in this case). Winstar, 554 F.3d at 396. “[RJather, the question ‘is

whether there is a close relationship [between debtor and creditor] and ... anything other than



                                                   12
60022/0001-17945486v3
               Case 19-11739-LSS         Doc 448        Filed 10/24/19   Page 13 of 21



closeness to suggest that any transactions were not conducted at arm's length.’” Id. at 396-97

(citations omitted).

         44.        Several facts weigh in favor of a finding that the RSA is a non-statutory insider,

including; (i) the RSA’s collective 24% voting securities in Inc.; (ii) Mr. Philip’s board seat; and

(iii) between iPie’s 2010 formation through the 2018 IPO, the RSA was unquestionably a

statutory insider due to its formal designee on the iPic board, as well as its ability to veto

virtually all major decisions of the board pursuant to the iPic operating agreement in place prior

to the IPO. In sum, there should be no reasonable debate that the RSA is both a statutory and

non-statutory insider.

         B.       The Cinemex Bid is Objectively the Best Bid.

         45.        The overriding goal of any proposed asset sale under seetion 363 of the

Bankruptcy Code is to maximize the proceeds reeeived by a debtor’s estate. See Official Comm,

of Unsecured Creditors of Cybergenics Corp., v. Chinery, 330 F.3d 548, 573 (3d Cir. 2003). To

aecomplish that goal, bankruptcy courts are necessarily given discretion and latitude in

conducting a sale. See Wintz v. Am. Freightways, Inc. (In re Wintz Cos.), 219 F.3d 807, 812 (8th

Cir. 2000) (bankruptey courts “have ample latitude to strike a satisfactory balance between the

relevant factors of fairness, finality, integrity, and maximization of assets”); In re Bakalis, 220

B.R. 525, 532 (Bankr. E.D.N.Y. 1998) (the bankruptcy court is “generally afforded wide latitude

in deciding whether to grant or deny approval of estate asset sales,” and judicial interference

with the debtor’s diseretion is appropriate “for the purpose of safeguarding the interest of parties

coneemed, such as creditors and bidders”); see also In re Castre, Inc., 312 B.R. 426, 430-31

(Bankr. D. Colo. 2004) (bankruptcy court “has the power to disapprove a proposed sale

recommendation by the trustee or DIP, if the Court has an awareness that there is another



                                                   13
60022/0001-I7945486v3
               Case 19-11739-LSS             Doc 448        Filed 10/24/19   Page 14 of 21



proposal in hand which, from the estate’s point of view, is better or more aeceptable.”) (citing lu­

re Broadmoor Place Investments, L.P., 994 F.2d 744 (10th Cir. 1993)).

         46.            In making this evaluation, the Court should consider what is in the best interest

of all creditors, not just a seleet few. See In re Timbers ofInwood Forest Assoc., Ltd., 808 F.2d

363, 373 (5th Cir. 1987) (“[a] prineipal goal of the reorganization provisions of the Bankruptcy

Code is to benefit the ereditors of the Chapter 11 debtor by preserving going eoneem value and

thereby enhancing the amounts recovered by all creditors.'’') (emphasis added), aff d, 484 U.S.

365 (1988); In re Integrated Res., Inc., 147 B.R. 650, 659 (S.D.N.Y. 1992) (eiting In re Atlanta

Packaging Prods., Inc., 99 B.R. 124, 130 (Bankr. N.D. Ga. 1988)); In re Reading Broad, Inc.,

386 B.R. 562, 575 (Bankr. E.D. Pa. 2008) (noting that “the purpose of a bankruptey sale is to

obtain the highest and best priee for the estate and thus for its creditors and equity holders")

(emphasis added); In re Gulf Coast Oil Corp., 404 B.R. 407, 428 (Bankr. S.D. Tex. 2009)

(denying 363 sale that would transfer the debtors’ assets to its secured ereditor that it otherwise

could not achieve through foreclosure); In re Fremont Battery Co., 12> B.R. Ill, 279 (Bankr.

N.D. Ohio 1987) (denying sale, in part, on basis that the proeeeds from the proposed sale would,

at most, benefit one creditor only. The sale would not create proeeeds that would inure to the

benefit of the unseeured ereditors).

         47.        In eomparing competing bids, it is well-settled that “[t]he highest bid does not

always equate to the best bid for the estate.” In re Scimeca Found., Inc., 497 B.R. 753, 779

(Bankr. E.D. Pa. 2013) (quoting In re Diplomat Const., Inc., 481                       B.R. 215, 219

(Bankr.N.D.Ga.2012)); accord In re Volpe Indus., Inc., 2013 WL 4517983, at *5 (D. Mass. Aug.

23, 2013).       Instead, the eourt must determine whether the debtors “carefully weighed the

eompeting bids rather than meehanistieally reeommending the facially higher bid.” Id. The



                                                       14
60022/0001-17945486v3
               Case 19-11739-LSS             Doc 448          Filed 10/24/19      Page 15 of 21



Court must consider “[f]actors such as contingencies, conditions, timing, or other uneertainties

in an offer that may render [the higher bid] it less appealing.” In re Family Christian, LLC, 533

B.R. 600, 621 (Bankr. W.D. Mieh. 2015) {citing Scimeca Found., 497 B.R. at 779). See also

Lithograph Legends, LLC v. US. Trustee, 2009 WL 1209469 (D. Minn. Apr. 30, 2009) (“And,

when considering whether a transaetion will be in the estate’s best interest, it is equally within a

bankruptcy court’s discretion to eonsider faetors other than the dollar amount.”) (citing

Broadmoor, 994 F.2d at 745); In re Gulph Woods Corp., 1988 WL 134688, at *4 (Bankr. E. D.

Pa. Dec. 13, 1988) (noting that “there must be a strong showing of adequate notiee and good

faith, as well as feasibility, of the transaction, to prompt us to approve a pre-eonfirmation” sale

pursuant to Bankruptey Code section 363) (emphasis added) (internal quotations omitted).

         48.      Accordingly, even if the Court analyzes the sale under the business judgment

standard, the Cinemex Bid is still the better bid for the estates and ereditor body for multiple

reasons.

         49.      First, the Cinemex bid is objectively better economieally. As detailed in the Preis

Deelaration, the projected unsecured ereditor pool will be significantly higher under the RSA Bid

based on the leases both bidders have agreed to assume. While the RSA’s deficiency claim

would be higher under the Cinemex Bid, the projeeted lease rejection damages that would be

avoided under the Cinemex Bid relating to the unencumbered leases far exeeeds the increased

amount of the RSA defieiency elaim.^                In addition, and most importantly, the Cinemex Bid

includes a commitment to acquire 6 uneneumbered theater leases for $600,000 (and the Saudi


® The calculation of the 15% rent reserved numbers, as applicable, under the development and construction leases
were based on the Court’s decision in In re Filene’s Basement, LLC, 2015 WL 1806347 (Bankr. D. Del. Apr. 16,
2015). In that case, the Court held that the 15% (capped at three years) was temporal and did not refer to the overall
amounts due under the lease. In this case, if Filene’s Basement were adopted, the rejection damages would be lower
for these leases. The Committee applies this case to take a conservative view of projected lease rejection damages
and for no other purpose, including any possible claim objections.


                                                         15
60022/0001-17945486v3
                Case 19-11739-LSS        Doc 448        Filed 10/24/19   Page 16 of 21



Arabia opportunity, which may need to be separately valued along with the liquor licenses). The

RSA, on the other hand, has not eommitted to take any of the uneneumbered theater leases, and

as the RSA well knows, the leases would be valueless without them being taken as part of the

overall bid to run as a iPie. In faet, the Debtors have indieated that they intend to rejeet any

leases not sold to the winning bidder.

         50.        Second, the Cinemex Bid has less exeeution risk. Cinemex is an experienced

and sueeessful theater operator based in Mexieo, with operations in the U.S. that would be

expanded with this aequisition. The RSA, on the other hand, has failed thus far to diselose how

it intends to operate the business post-sale, or whether, and for how long, eurrent management

will stay in place to transition the business to a new operator. Without these details, it is

impossible to gauge the risk of a third failed RSA-seleeted operator. With the RSA’s history in

the industry, the Court should eonsider the substantial risk that a successful RSA bid eould lead

to another failure. For these reasons, the Court should quite easily determine that the Cinemex

Bid is highest and best.

           C.     Approval of Either Bid for Insider RSA’s Benefit Should be Conditioned on
                  Provisions to Protect Unsecured Creditors.

         51.      The Court should not approve a sale to either bidder unless sueh approval is

eonditioned on provisions to proteet the general unseeured creditors over whieh the RSA would

prefer to trample.

         52.      First, the RSA should not be permitted to use this Court to sell the Debtors’ assets

without assuranees that the sale will not leave the estate unable to fund unbudgeted, allowed

administrative expense elaims (ineluding seetion 503(b)(9) claims and wind-down expenses




                                                   16
60022/0001-17945486v3
               Case 19-11739-LSS           Doc 448          Filed 10/24/19    Page 17 of 21



necessary to achieve a plan of liquidation) and allowed priority claims.^ As this Court is aware,

the RSA did not receive surcharge or equities of the case waivers in the Final DIP Order, and

rather than requiring the Committee to prosecute a separate surcharge action, which would be

expensive and unnecessary, the Court should condition the approval of any sale for the benefit

of insider RSA on a commitment to leave behind enough funds to pay administrative and

priority claims, so the parties can proceed to a chapter 11 plan of liquidation to prosecute

avoidance actions and other possible litigation claims for the benefit of unsecured creditors.

         53.       Second, the Court should also condition any sale on a finding that the proceeds of

any Unencumbered Property sold remain unencumbered, consistent with the intent of this

Court’s rulings in the Final DIP Order. Based on the provisions of the RSA Bid (as discussed in

the next section), it appears that the RSA intends to make a hyper-technical argument that the

proceeds of Unencumbered Property, once sold in this sale process, should all of a sudden now

be subject to the RSA’s liens, even though the Court expressly protected the Unencumbered

Property in the first instance in the Final DIP Order. The Court should not permit the RSA to

end-run the Court’s ruling by forcing briefing and needless litigation on an argument that is

wrong and completely inconsistent with the intentions of the Court’s prior rulings on preserving

unencumbered assets.

         54.       Third, the Court should impose a requirement on the Debtors to place the

proceeds of any Unencumbered Property into a separate account, which shall not be used for any

purpose pending further order of the Court expressly permitting such proceeds to be used. As

noted above, the RSA should fund other unbudgeted claims ahead of general unsecured

creditors, and the proceeds of Unencumbered Property should be reserved, absent a further Court


’ The Debtors have not yet sought approval of a bar date, so the universe of priority and administrative expense
claims are not precisely known. The Court should require the Debtors to file a bar date motion post-sale.


                                                       17
60022/0001-17945486v3
                Case 19-11739-LSS       Doc 448    Filed 10/24/19   Page 18 of 21



order showing a specific need to use those funds in a different manner to pay higher priority

creditors.

         55.      Fourth, any sale approval order should confirm that the Committee’s challenge

rights are not impacted by the sale. The Committee is still evaluating whether to bring an action

against the RSA, as the RSA is in the process of producing documents to the Committee it

agreed to produce. If the Cinemex Bid is successful, the Committee’s challenge rights should be

preserved to permit disgorgement. If the RSA Bid is successful, the Committee’s challenge

rights should be preserved to permit an affirmative recovery against the RSA, as prepetition

lenders, to the extent of any credit bid.

           D.     The Court Should Defer Any Valuation Determinations Requiring Expert
                  Testimony to a Subsequent Date.

         56.      The Unencumbered Property at issue in the Sale Motion consists of the

unencumbered leases, certain transferable liquor licenses and the “Saudi Arabi opportunity.” If

the Cinemex Bid is successful, the unencumbered leases need not be valued, because they are

separately accounted for in the purchase price. The liquor licenses, however, would still need to

be valued (as well as the Saudi Arabi opportunity potentially), and the Court should hold a

sufficient sum of money in escrow pending that valuation.

         57.      If the RSA Bid is successful, the liquor licenses would similarly need to be

valued. If the RSA ultimately decides to assume any of the unencumbered leases on which it has

an option, those leases would need to be valued, unless the Court accepts the price that Cinemex

has agreed to pay for them as their value. The RSA should be required to post an amount

sufficient to cover the liquor licenses, plus $600,000 to cover the unencumbered leases the RSA

has an option to assume.




                                                  18
60022/0001-17945486v3
                Case 19-11739-LSS       Doc 448        Filed 10/24/19   Page 19 of 21




           D.      If the RSA Bid is Approved. Certain Provisions Should be Modified.

         58.      Any sale order approving the RSA Bid to move forward (either as the leading or

haekup bidder) should require modifieations to eertain contract provisions. Specifically, section

2.1(b) (Unencumbered Property) of the RSA contracts provides:

           Unencumbered Property.        To the extent that any Purchased Assets constitute
           Unencumbered Property, as determined by a Final Order of the Bankruptcy Court, an
           amount in cash equal to the fair market value of such Unencumbered Property, as
           determined by a Final Order of the Bankruptcy Court; provided that such amount shall
           be offset and reduced on a dollar-for-dollar basis to the extent that the Pre-Petition
           Credit Parties hold a perfected first-priority security interest in the proceeds of such
           Unencumbered Property, as determined by such Final Order of the Bankruptcy Court.
           The net amount payable under this subsection (b) shall be payable in immediately
           available, good funds of the United States of America (funds delivered in this manner
           are referred to herein as “Good Funds”) on the later of the Closing Date or the date that
           is three (3) Business Days after entry of such Final Order of the Bankruptcy Court
           determining the amount, if any, due hereunder (such amount, the “Cash Amounf’).
           (emphasis added)

         59.      There are two main issues with this provision. First, it is inappropriate for the

RSA to attempt to determine the valuation standard for the Unencumbered Property. Second, the

RSA Bid suggests that the RSA is attempting to offset the value of Unencumbered Property

against its prepetition claim.       The Pre-Petition Credit Parties do not have a lien on

Unencumbered Property, and the sale of such Unencumbered Property should not convert

unencumbered assets to a lien on their proceeds. As noted above, any sale order approving the

sale to either bidder should be conditioned on protecting the proceeds of Unencumbered

Property.       This contractual provision is separately inappropriate, because it appears to be

attempting to set up a circumvention of the Court’s prior ruling.

         60.      In addition, section 15.2 (Reasonable Access to Records and Certain Personnel)

provides as follows:

           Reasonable Access to Records to Certain Personnel. For a period of one (1) year
           following the Closing, (i) the Purchaser shall permit Sellers’ counsel and other
           professionals and counsel for any successor to Sellers and their respective professionals

                                                  19
60022/0001-17945486v3
                Case 19-11739-LSS         Doc 448        Filed 10/24/19   Page 20 of 21



             (collectively, ''Permitted Access Parties'") reasonable access to the financial and other
             books and records relating to the Purchased Assets or the Business, which access shall
             include (x) the right of such Permitted Access Parties to copy, at such Permitted Access
             Parties’ expense, such documents and records as they may request in furtherance of the
             purposes described above, and (y) Purchaser’s copying and delivering to the relevant
             Permitted Access Parties such documents or records as they may request, but only to
             the extent such Permitted Access Parties furnish Purchaser with reasonably detailed
             written descriptions of the materials to be so copied and the applicable Permitted
             Access Party reimburses the Purchaser for the reasonable costs and expenses thereof,
             and (ii) Purchaser shall provide the Permitted Access Parties (at no cost to the Permitted
             Access Parties) with reasonable access during regular business hours to assist Seller and
             the other Permitted Access Parties in their post-Closing activities (including, without
             limitation, preparation of tax returns), provided that such access does not unreasonably
             interfere with the Purchaser’s business operations.

       61.         This section is too limited. The buyer should be required to preserve all records

for at least two years post-closing and provide the Debtors, the Committee and any other estate

representative (such as a trustee) access to records during the chapter 11 cases. Records will be

needed for matters such as, for example claims reconciliation, preparation of tax returns and the

pursuit of any litigation.

                                            CONCLUSION

         The Committee respectfully requests that the Court enter an Order: (i) finding that the

Cinemex Bid is the highest and best bid; (ii) conditioning approval of the Cinemex Bid on the

RSA’s funding of all unbudgeted allowed administrative expense claims, including an

appropriate wind-down budget to confirm a plan of liquidation, and all allowed priority claims;

(iii) requiring the Unencumbered Property sold to Cinemex (including the $600,000 for the

uneneumbered leases, an amount to be determined for the liquor licenses, and the Saudi Arabia

opportunity) to be placed in a separate account not to be used absent further Order of the Court;

(iv) requiring the Debtors to escrow a portion of the sale proceeds sufficient to cover the value of

the liquor licenses that Cinemex is purchasing (and the Saudi Arabia opportunity), pending their

subsequent valuation; (v) providing that any portion of the Cinemex purchase price used to pay


                                                    20
60022/0001-I7945486v3
               Case 19-11739-LSS      Doc 448     Filed 10/24/19    Page 21 of 21




the RSA’s prepetition claims be subject to disgorgement pending the outcome of any action the

Committee may institute by the challenge period; and (vi) granting the Committee such other and

further relief as may be just and proper under the circumstances.



Dated: October 22, 2019




                                                     Patrick J. Reilley (No. 4451)
                                                     Katherine M. Devanney (No. 6356)
                                                     500 Delaware Ave., Suite 1410
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 652-3131
                                                     Facsimile: (302) 652-3117
                                                     ddean@coleschotz.com
                                                     preilley@coleschotz.com
                                                     kdevanney@coleschotz.com

                                                     Counsel to the Official Committee of
                                                     Unsecured Creditors




                                                21
60022/0001-17945486v3
